Citation Nr: 0600691	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to November 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which, in pertinent part, denied the above claim.

This matter was previously before the Board in January 2004, 
at which time it was remanded for additional development.  It 
is now returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran received a gunshot wound of the left lower 
extremity in combat during his period of service.

2.  The veteran was diagnosed with viral hepatitis during his 
period of active service, which was determined to be in the 
line of duty.

3.  The veteran had an intravenous drug addiction during 
service and for many years thereafter.

4.  Competent medical evidence related Hepatitis C to the 
veteran's service.


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, Hepatitis C was 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107 (West 2002 & Supp. 2005).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

When an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2005).

Under 38 U.S.C.A. 1154 (West 2002 & Supp. 2005), in the case 
of any veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See generally, Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

The veteran's DD Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) indicates that his military 
occupational specialty was light weapons infantryman.  This 
document also indicates that the veteran is in receipt of the 
Purple Heart, the Vietnam Campaign Medal, and the Vietnam 
Service Medal. He is credited with service in Vietnam from 
January 1971 to October 1971.

The veteran's service medical records dated in from February 
1971 to April 1971 show that he was treated for symptoms 
associated with a through and through gunshot wound of the 
left lower extremity in the left popliteal area.  The records 
show that the veteran had an open wound of the left leg, with 
no nerve, bone, or arterial involvement.  The wound was 
debrided under general anesthesia.  Nursing notes from 
February 1971 show that during surgery, he received multiple 
infusions of Ringer's lactate as a result of blood loss.  
Additionally, doctor's orders show that 1000 cc of dextrose 
with water and "10 ml units P" were ordered dispensed per 
IV prior to discharge/evacuation.  

Service records dated in September 1971 show that the veteran 
was diagnosed with viral hepatitis.  He was also shown to 
have a seven month history of intravenous heroin addiction.  
A Formal Line of Duty Investigation ensued and service 
medical record dated in December 1971 concluded that it was 
impossible to substantiate drug abuse as the definite 
etiology of the viral hepatitis, although this was likely.  
Two separate diagnoses could be made if there was medical 
evidence to substantiate drug abuse plus withdrawal symptoms.  
A Final Line of Duty Determination was made in February 1972 
which concluded that the veteran's viral hepatitis, drug 
abuse, and withdrawal were in the line of duty.

Subsequent to service, a VA hospital treatment record dated 
in April 1998 shows that the veteran, in pertinent part, 
reported a history of Hepatitis C.

Outpatient treatment records from the Mid Valley Medical 
Group dated in May 1998 shows that the veteran was assessed, 
in pertinent part, with chronic hepatitis.

A private medical record from J. Wallin, M.S., CADC II, dated 
in August 1998 shows that the veteran provided a history of 
Hepatitis contracted while in Vietnam.

A pathology report from the Lebanon Community Hospital dated 
in August 1998 shows that the veteran was diagnosed with 
chronic hepatitis, grade 2, Stage I.

A letter from A. N. Blake, M.D., dated in November 1999 shows 
that the veteran had been diagnosed with chronic hepatitis C 
and was being treated with antiviral therapy.  The physician 
opined that it was quite likely that the veteran had 
contracted the hepatitis C while in the service.

A subsequent note from Dr. Blake dated in December 1999 shows 
that the veteran contracted viral hepatitis in 1971 while in 
the service, which was as likely as not the same infection as 
his current hepatitis C.

A VA examination report dated in September 2002 shows that 
the examiner reviewed the veteran's claims folder in 
conjunction with conducting the examination.  He described 
the veteran as being in service from 1970 to 1971 and that he 
had been an intravenous heroin addict for part of that time.  
He reported a couple of episodes where he had jaundice.  
Service medical records indicated that he had viral 
hepatitis.  The actual laboratory work documenting the 
specific serology could not be found.  The veteran reported 
intravenous heroin use for a number of years, and medical 
records indicated that the last time he used heroin was in 
1993.  He had not had any transfusions or dialysis or organ 
transplants.  He did have a gunshot wound to the leg, but 
there was no record of need for a transfusion associated with 
that.  He also had two hernia operations, and those normally 
would not be expected to have any transfusions associated 
with them.  The diagnosis revealed that the hepatitis C 
appeared not to be clinically active at this time, and that 
it was more probable than not from intravenous heroin use.  
Whether this use occurred while in service or after could not 
be determined.  The examiner explained that, in general, 
hepatitis A and B will have an acute illness, but hepatitis C 
was not so likely to have an acute illness, making it 
somewhat less likely that the hepatitis which was documented 
in the service medical records was from the hepatitis C. 
However, it certainly was possible that he did get the 
hepatitis C from heroin use while in service, or it could 
have been from heroin use or cocaine use subsequently. He 
also did have a number of tattoos and left ear pierced for 
body piercings, and he thought there may have been shared 
razors or toothbrushes while in service as well. Of the risk 
factors which he has had, clearly the intravenous heroin use 
would be the most probable etiology.  It was probably about 
equally probable that he got it from his intravenous heroin 
use while he was in the service versus that while he was out 
of service.

An addendum to the September 2002 VA examination report dated 
in August 2005 shows that the examiner again reviewed the 
veteran's claims folder in conjunction with formulating his 
opinion.  Medical records from the veteran's gunshot wound to 
the left thigh dated in February 1971, showed that the 
veteran had a surgical debridement under general anesthesia, 
with cleaning of the site, and with no nerve or artery 
involvement.  The box on that form regarding transfusions, 
initially was marked no and then changed to unknown.  The 
examiner indicated that given that there was no artery 
involvement, it was definitely significant less than 50 
percent probability that the veteran did in fact received a 
transfusion.  The examiner continued that the veteran 
subsequently did have ongoing intravenous drug abuse which 
was documented on several occasions, followed by 
hospitalization for detox or drug withdrawal.

The examiner opined that based on review of the actual 
medical records, which indicated there was no damage to the 
arteries or veins; it was very unlikely that there actually 
was a blood transfusion in service.  But if the veteran did 
have a blood transfusion in service, then the blood 
transfusion was the most probable cause of his hepatitis C.  
Of the various risk factors for hepatitis C transmission, 
ones in which external contamination is directly injected 
into the blood system are the highest risks and if in fact, 
the veteran had a blood transfusion, that involved injection 
into the blood stream of substantial volume of another 
person's blood, it would be the strongest risk factor.  So, 
if in fact it is assumed that, even though the medical record 
makes it quite unlikely, that the veteran did have a blood 
transfusion in service, then that is the most probable cause 
of his contracting the hepatitis C and in that case, it is as 
probable as not that the hepatitis hospitalization that the 
veteran had in September of 1971 did represent the initial 
onset of hepatitis C. 

The veteran's next strongest risk factor for contacting 
hepatitis C would have been his intravenous drug use.  This 
is the other risk factor involving direct injection into the 
blood stream of material from outside the body.  Review of 
the medical notes from the time of the hospitalization of his 
hepatitis indicated it was believed to be a serum hepatitis, 
which could have been a hepatitis B or hepatitis C.  The 
veteran does have antibodies for hepatitis B and it is not 
known whether those antibodies were from hepatitis B 
infection at that time when the veteran was in the service or 
some subsequent exposure to hepatitis B antigen, and material 
to elucidate this in the claims folder could not be found.  
Clearly the veteran could have had hepatitis B at that time 
as well or rather than hepatitis C at that time, and could 
have gotten the hepatitis C at a later time.  However, if we 
are to go against the probabilities of the actual medical 
records and assume that the veteran actually did have a blood 
transfusion even though it seems highly improbable, then that 
transfusion would in fact be the most probable source of 
infection with hepatitis C and the probable as not onset of 
the hepatitis C would have been that hospitalization for 
hepatitis, September of 1971.  So, in summary, if in fact, we 
must assume that the veteran underwent a blood transfusion 
even though the evidence mitigates against it, then there is 
at least a 50 percent probability that his current hepatitis 
C was related to that in-service blood transfusion. 

The Board finds that while the evidence is not clear as to 
whether the veteran did have a blood transfusion during 
service, there is an indication that he was infused with 
Ringer's lactate in conjunction with the gunshot wound which 
is indicative of treatment for blood loss.  As a combat 
veteran, he has asserted that he did, in fact, receive blood 
in conjunction with treatment for his inservice gunshot 
wound.  Notwithstanding the fact that there is no official 
record of actual blood infusion, the possibility exists that 
such did occur consistent with the circumstances of such an 
injury.  Furthermore, if it is assumed that the veteran did 
receive blood as a result of treatment for a gunshot wound in 
service, the VA examiner in August 2005 has conceded that the 
transfusion would in fact be the most probable source of 
infection with hepatitis C and the probable as not onset of 
the hepatitis C would have been that hospitalization for 
hepatitis in September of 1971.  Resolving reasonable doubt 
in the veteran's favor, the Board concludes that the 
veteran's statements, and the VA physician's opinion linking 
a possible transfusion in service to current hepatitis C, 
provide sufficient support to grant the veteran's claim for 
service connection for hepatitis C.

The Board has considered the fact that the veteran was an 
intravenous drug user in service and that an injury or 
disease incurred during service is deemed to have been 
incurred in the line of duty unless it was a result of the 
person's own willful misconduct. 38 U.S.C.A. § 105 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.301(a) (2005).   Willful 
misconduct means an act involving conscious wrongdoing or 
known prohibited action; it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences, to include 
the abuse of alcohol or drugs. 38 C.F.R. §§ 3.1(n), 3.301 
(2005).

However, the provisions of 38 U.S.C.A. § 105 establish a 
presumption in favor of finding that a veteran acted in the 
line of duty.  In order to deny a claim based on a finding of 
willful misconduct, a preponderance of the evidence must 
support such a finding.  Smith v. Derwinski, 2 Vet. App. 241, 
244 (1992).  In this regard, the December 1971 Formal Line of 
Duty Investigation concluded that it was impossible to 
substantiate drug abuse as the definite etiology of the 
veteran's viral hepatitis.  In light of this finding, coupled 
with the fact that the veteran sustained a gunshot wound in 
service wherein it is reasonable to assume that he 
experienced blood loss, the preponderance of the evidence 
does not support a finding that the veteran's hepatitis was 
the result of willful misconduct.  

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that the veteran likely incurred 
hepatitis C while on active duty in Vietnam.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue); see also 38 U.S.C.A. § 1154.  
Accordingly, service connection for hepatitis C is granted.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified. VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  




ORDER

Entitlement to service connection for Hepatitis C is granted.




	                        
____________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


